ITEMID: 001-113109
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: DE CRISTOFARO v. ITALY AND OTHER APPLICATIONS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Helen Keller;Isabelle Berro-Lefèvre;Paulo Pinto De Albuquerque
TEXT: 1. The applicant, Mr Leandro De Felice, is an Italian national born in Naples on 9 April 1954.
2. On 4 August 1997 the applicant instituted proceedings before the Campania Regional Administrative Court.
3. The proceedings were concluded by a judgment dated 19 April 2007.
4. On 18 October 2007 the applicant applied to the Naples Court of Appeal under Law no. 89 of 24 March 2001, known as the “Pinto Act”, complaining about the excessive length of the above-mentioned proceedings.
5. The Court of Appeal, by a decree filed in the relevant registry on 7 July 2008, awarded to the applicant the sum of 6,708.32 EUR as compensation.
6. On an unspecified date in 2009, the applicant challenged the decree of the Court of Appeal of Naples before the Court of Cassation complaining about the insufficient amount of the compensation obtained.
7. The sum due was paid to the applicant on 26 November 2010. On 7 December 2010 the applicant lodged an application with the Court [no. 15064/11] complaining about the delayed payment of the “Pinto” compensation.
8. The Court of Cassation, by a decision filed in the relevant registry on 5 September 2011, dismissed the appeal and ordered the applicant to pay the legal fees, costs and expenses of the proceedings quantified at 900 EUR.
9. On 9 November 2011 the applicant lodged a further application with the Court [no. 77137/11] in relation to the same “Pinto” proceedings, complaining about the insufficiency of the “Pinto” compensation awarded to him, the order of the Court of Cassation to pay legal fees, costs and expenses of the proceedings and the ineffectiveness of the “Pinto” remedy.
10. The applicant, Mr Domenico Arpaia, is an Italian national born in Poggiomarino (Naples) on 14 September 1943.
On 29 January 1990 the applicant instituted administrative proceedings before the Campania Regional Administrative Court.
11. The proceedings ended on 24 October 2008.
12. On 9 June 2008 the applicant instituted “Pinto” proceedings before the Court of Appeal of Naples, seeking compensation for the excessive length of the above-mentioned proceedings, which at the time were still pending.
13. The Court of Appeal of Naples, by a decree filed in the relevant registry on 21 November 2008, awarded to the applicant the sum of 8,266.66 EUR as compensation.
14. On an unspecified date in 2009 the applicant challenged the decree before the Court of Cassation, complaining about the insufficiency of the compensation obtained.
15. The sum due was paid to the applicant on 23 September 2011.
16. The Court of Cassation, by a decision filed in the relevant registry on 29 August 2011, dismissed the appeal and ordered the applicant to pay the legal fees, costs and expenses of the proceedings quantified at 1,000 EUR.
17. On 27 September 2011 the applicant lodged an application with the Court [no. 67544/11] complaining, inter alia, about the insufficient amount of the “Pinto” compensation.
18. On 9 November 2011 the applicant lodged a further application with the Court [no. 77145/11] in relation to the same “Pinto” proceedings, complaining about the delayed payment of the “Pinto” compensation and the ineffectiveness of the “Pinto” remedy.
19. The applicant, Mr Giuseppe De Cristofaro, is an Italian national born in Naples on 13 April 1949.
20. On 12 March 1997, the applicant filed an appeal against a decision of the Nola Magistrate’s Court before the Rome Labour Court.
21. The final judgment in the proceedings was delivered on 19 June 2003.
22. On 11 October 2004 the applicant instituted “Pinto” proceedings before the Court of Appeal of Rome, seeking compensation for the excessive length of the above-mentioned proceedings.
23. By a decree filed in the relevant registry on 21 March 2005, the Court of Appeal of Rome awarded to the applicant the sum of 1,050 EUR as compensation.
24. On an unspecified date in 2006, the applicant challenged the decree before the Court of Cassation, complaining about the insufficiency of the compensation obtained.
25. On 23 March 2007 the sum awarded by the Court of Appeal of Rome was paid to the applicant.
26. On 5 July 2007 the applicant lodged an application with the Court [no. 30464/07] complaining about the delayed payment of the compensation awarded by the Court of Appeal of Rome.
27. By a decision filed in the relevant registry on 4 December 2008, the Court of Cassation upheld the appeal of the applicant and increased the compensation to 3,000 EUR.
28. On 23 February 2012 the sum due was paid to the applicant.
29. On 8 March 2012 the applicant lodged a further application with the Court [no. 15981/12] in relation to the same “Pinto” proceedings, complaining about the delayed payment of the “Pinto” compensation awarded by the Court of Cassation and the ineffectiveness of the “Pinto” remedy.
30. The applicant, Mr Andrea De Micco, is an Italian national born in Naples on 27 August 1940.
31. On 28 October 1999 the applicant instituted administrative proceedings before the Campania Regional Administrative Court. The final judgment in the proceedings was delivered on 14 June 2005.
32. On an unspecified date in 2006 the applicant instituted “Pinto” proceedings before the Court of Appeal of Naples, seeking compensation for the excessive length of the above-mentioned proceedings.
33. By a decree filed in the relevant registry on 21 July 2006, the Court of Appeal of Naples awarded to the applicant the sum of 1,000 EUR as compensation.
34. The sum due was paid to the applicant on 7 July 2010.
35. On 7 September 2010 the applicant filed an application (no. 57150/10) before the Court complaining about the delayed payment of the compensation awarded by the Court of Appeal of Naples.
36. On an unspecified date in 2007 the applicant challenged the decree of the Court of Appeal of Naples before the Court of Cassation, complaining about the insufficiency of the compensation obtained.
37. By a decision filed in the relevant registry on 19 October 2009, the Court of Cassation upheld the appeal and increased the compensation to 2,850 EUR.
38. The sum due was paid to the applicant on 3 February 2012.
39. On 24 February 2012 the applicant lodged a further application with the Court (no. 15985/12) in relation to the same “Pinto” proceedings, complaining about the delayed payment of the “Pinto” compensation awarded by the Court of Cassation and the ineffectiveness of the “Pinto” remedy.
